Title: From George Washington to Benjamin Lincoln, 10 January 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Philada 10th January 1782.
                  
                  I shall be glad to meet you here tomorrow Evening at 7 OClock on the business of the allowance of servants to Officers.  You will be pleased to bring with you any Resolves of Congress or Papers which may be relative to the Matter.
                  Inclosed is a letter from General Mcdougal recommending Docr Ledyard to a continuance in the new Hospital arrangement.  I have no particular knowledge of the Gentleman—consequently have nothing to say agt him or in his favor—You have also inclosed a Letter from General Hazen to me on the subject of a request from Capt. Barclay and Lieut. Hall for permission to go to New York—It appears that Genl Hazen has written to you on the same subject, I shall be glad to know your determination, that I may answer him accordingly.  I am &c.
                  
               